Citation Nr: 0732974	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-37 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether the claimant can be established as the surviving 
spouse of the veteran for the purpose of entitlement to VA 
death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  The veteran died on March [redacted], 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 RO decision which notified the 
claimant that she was not entitled to recognition as the 
veteran's surviving spouse for VA purposes.  

In March 2006, the claimant testified at a hearing in front 
of a Decision Review Officer at the RO.  In June 2007, the 
claimant also testified in a Travel Board hearing in front of 
the undersigned Acting Veterans Law Judge.  The transcripts 
of the hearings are associated with the claims file and have 
been reviewed.


FINDINGS OF FACT

1.  The claimant was married to the veteran in August 1979. 

2.  The claimant and the veteran did not continuously 
cohabitate from 1985 until the veteran's death in 2004.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102 , 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
notice letter, a statement of the case and supplemental 
statement of the case have notified the appellant of any type 
of evidence needed to substantiate her claim.

The claimant contends that she was legally married to the 
veteran at the time of his death and she should be considered 
the surviving spouse for VA purposes.  Dependency and 
indemnity compensation may be paid to the surviving spouse of 
a veteran who died of a service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2007).  To be 
recognized as the veteran's surviving spouse for the purpose 
of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried or has not since the death of the veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).

The Board finds that the claimant was not the surviving 
spouse of the veteran at the time of his death for VA 
purposes.  The evidence of record shows that the veteran and 
the claimant were married in August 1979.  An Order from a 
Mississippi Court issued in November 2005 indicates that 
although the claimant and the veteran filed for divorce, the 
petition was dismissed in September 2002.  A Final Decree for 
Divorce was never granted.  Since there was no divorce decree 
granted, the Mississippi Court held that the veteran and the 
claimant were legally married at the time of the veteran's 
death.  The death certificate was amended to reflect that the 
claimant was the veteran's surviving spouse.  

Under VA law, however, there must also be continuous 
cohabitation from the date of marriage to the date of the 
veteran's death.  According to numerous statements submitted 
by the claimant, and her testimony at the DRO and Board 
hearings, the claimant had not lived with the veteran since 
1985.  Although the veteran and the claimant may have been 
legally married under Mississippi law, the claimant and 
veteran did not continuously cohabitate since 1985.  The 
claimant stated that the veteran and she separated in 1985, 
separated property and attempted to get divorced.  The 
evidence does not show that the separation was for 
convenience, health, business, or any other reason without 
the intent to break continuous cohabitation.  Although the 
claimant indicated that the veteran left the marriage, 
clearly the intent of both parties was to separate and 
ultimately end the relationship.  See 38 C.F.R. § 3.53.  

Furthermore, both parties attempted to remarry which 
indicated that they did not intent to be married.  The 
claimant remarried in 1997 and divorced in February 2000.  
There is no record of divorce regarding the veteran's 
subsequent marriage.  The Board finds that it need not 
address whether the subsequent marriages of the claimant or 
the veteran were valid because the validity of the marriages 
is not relevant to this claim.  The Board recognizes that the 
claimant is not barred from receiving benefits if her 
subsequent marriage was void or ended in divorce.  See 
38 C.F.R. § 3.55.  The claimant, however, held herself out to 
the public as married to another person before the death of 
the veteran.  This shows that the veteran and the claimant 
did intend to be married and did not continuously cohabitate 
since their marriage until the date of the veteran's death.  

Even if the claimant was legally married to the veteran at 
the time of his death, the evidence is clear that the 
claimant did not continuous live with the veteran until his 
death.  According to VA law a valid marriage and continuous 
cohabitation are required for an individual to attain the 
status of surviving spouse.  Therefore, the Board finds that 
the claimant was not the surviving spouse for VA purposes.  

Thus, in this case, there is no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

The claimant is not recognized as the veteran's surviving 
spouse for VA purposes.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


